Case 2:18-cv-01549-DMG-JEM Document 31 Filed 11/20/18 Page 1 of 5 Page ID #:322




      1 Daniel H. Wu (SBN 198925)
        Emjly L. Wallerstein
      2 SQUIRE PATTON BOGGS (US) LLP
        55'5 South Flower Street, 31st Floor
      3 Los Angeles, CA 90071
        Tel:        (213) 624-2500
      4 Email:      daniel.wu@squirepb.com
                    emily.wallerstein@squirepb.com
      5
        Attorneys for Plaintiff and Counterclaim
      6 Defendant SVETLANA REILE
      7 Stephen L. Schreiner rSBN 112802]
        SOLOMON WARD SEIDENWURM & SMITH LLP
      8 401 B Street Suite 1200
        San Diego, California 92101
      9 Tel:        (619) 231-0303
        Email:      sschreiner@swsslaw.com
     10
        Attorneys for Plaintiff and Counterclaim
     11 Defendant ANTHONY M. BELTRAN
     12 Jonathan Loeb (SBN 162758)
        BLANK ROME LLP
     13 2029 Century Park Eas.1, 6th Floor
        Los Angeles, CA 9006;
     14 Tel:        (424) 239-3400
        Emai I:     j loeb@blankrome.com
     15
        Attorneys for Defendant and
     16 Counterclaimant AFILIAS, PLC
     17
     18                                UNITED STATES DISTRICT COURT
     19                              CENTRAL DISTRICT OF CALIFORNIA
     20

     21 WOLFGANG REI LE and                                Case No. 2:18-cv-01549 DMG UEMx)
        ANTHONY BELTRAN,
     22                                                    JOINT RULE 26(f) CONFERENCE
                Plaintiffs,                                REPORT AND DISCOVERY PLAN
     23
                                                           [Fed. R. Civ. P. 16 and 26(f);
                   V.
     24                                                    Central District Local Rule 26-1]
          AFILIAS, PLC,
     25
                            Defendant.
     26
     27
     28
          P:01247967:33177.003                            -1-                    2:18-cv-01549 DMG UEMx)
                                 JOINT RULE 26(f) CONFERENCE REPORT AND DISCOVERY PLAN
Case 2:18-cv-01549-DMG-JEM Document 31 Filed 11/20/18 Page 2 of 5 Page ID #:323




      1            Pursuant to Federal Rules of Civil Procedure 16 and 26(f), United Stated
      2 District Court for the Central District of California Local Rule 26-1, and this
      3 Court's April 20, 2018 Scheduling Order [Doc. 17], the parties to this action
      4 jointly submit this Rule 26(f) Conference Report and Discovery Plan.
      5            1.       Rule 26(f) Conference. On November 16, 2018, pursuant to
      6 FRCP 26(f)(1 )-(2) and the Court's Scheduling Order, counsel for all parties
      7 participated in a telephonic conference to discuss issues to be addressed at the
      8 December 7, 2018 Scheduling Conference in this case.
      9            2.       Timing of Rule 26(a) Disclosures. Pursuant to FRCP 26(f)(3)(A), the
     10 parties do not propose any changes to the timing, form, or requirements for
     11 initial disclosures under FRCP 26(a). The parties will make their initial
     12 disclosures on or before November 30, 2018.
     13            3.       Discovery Plan. Pursuant to FRCP 26(f)(3)(B), counsel for the
     14 parties agreed on the following discovery plan:
     15                     (a)     Subjects of Discovery: The subjects of discovery include:
     16                             (i)     Usage and interpretation of terms contained in
     17 (A) the Stock Purchase Agreement and (B) the Promissory Note attached as
     18 Exhibits A and B to the complaint;
     19                             (ii)    The Value Added Tax calculations that are the subject
     20 of the parties' claims and defenses; and
     21                             (iii)   The parties' negotiations and intent with respect to the
     22 Stock Purchase Agreement and Promissory Note.
     23                     (b)     Lay Discovery: All lay discovery, including written discovery
     24 requests and responses and party and percipient witness depositions, will be
     25 completed by June 28, 2019.
     26                     (c)     Expert Discovery: Expert witness depositions wi 11 be
     27 completed by July 31, 2019.
     28 Ill
          P:01247967:33177.003                             -2-                    2:18-cv-01549 DMG UEMx)
                                  JOINT RULE 26(f} CONFERENCE REPORT AND DISCOVERY PLAN
Case 2:18-cv-01549-DMG-JEM Document 31 Filed 11/20/18 Page 3 of 5 Page ID #:324




      1           4.        Electronically Stored Information. Pursuant to FRCP 26(f)(3)(C),
      2 counsel for the parties do not at this time anticipate any issues about
      3 disclosure, discovery, or preservation of electronically stored information,
      4 including the form or forms in which it should be produced.
      5            5.       Claims of Privilege. Pursuant to FRCP 26(f)(3)(D), counsel for the
      6 parties do not at this tim~ anticipate any issues about claims of privilege or
      7 protection of trial-preparation materials.
      8            6.       Limitations on Discovery. Pursuant to FRCP 26(f)(3)(E), counsel for
      9 the parties do not at this time request any changes in the limitations imposed
     10 on discovery under the Federal Rules of Civil Procedure or the Local Rules of
     11 the United States District Court for the Central District of California.
     12            7.       Other Orders. Pursuant to FRCP 26(f)(3)(f), counsel for the parties
     13 do not at this time request any other orders on topics identified in FRCP 26(c)
     14 and FRCP 16(b)-(c).
     15            8.       Complex Case. Pursuant to Local Rule 26-1 (a), counsel for the
     16 parties agree that this case should not be designated as complex.
     17            9.       Motion Schedule. Pursuant to Local Rule 26-1 (b), counsel for the
     18 parties propose July 1, 2019, as the deadline for filing motions other than
     19 discovery motions. At this time, all parties expect to file motions or cross-
     20 motions for summary judgment or partial summary judgment. The parties are
     21 not currently aware whether, or what, other motions may be necessary.
     22            10.      ADR Procedure. Pursuant to Local Rules 26-1 (c), counsel for the
     23 parties have agreed to ADR Procedure No. 3 (as described in Local Rule 16-

     24 15.4). The parties intend to conduct a private mediation by December 31,
     25 2018.
     26            11.      Trial Estimate. Pursuant to Local Rule 26-1 (d), counsel for the
     27 parties estimate that trial of this case will take approximately six days.
     28 Ill
          P:01247967:33177.003                            -3-                     2:18-cv-01549 DMG UEMx)
                                 JOINT RULE 26(f) CONFERENCE REPORT AND DISCOVERY PLAN
Case 2:18-cv-01549-DMG-JEM Document 31 Filed 11/20/18 Page 4 of 5 Page ID #:325




      1            12.     Additional Parties. Pursuant to Local Rule 26-1 (e), counsel for the
      2 parties do not currently expect to add any other parties to this case.
      3            13.      Expert Witnesses. Pursuant to Local Rule 26-1 (f), counsel for the
      4 parties propose June 3, 2019, as the deadline for the initial exchange of expert
      5 witness disclosures under FRCP 26(a)(2)(D)(i), and July 3, 2019, as the deadline
      6 for rebuttal expert witness disclosures under FRCP 26(a)(2)(D)(ii).
      7            14.     Trial Date and Final Pretrial Conference. Pursuant to this Court's
      8 April 20, 2018 Scheduling Order, the parties jointly propose a trial date of
      9 November 11, 2019, and a final pretrial conference date of October 28, 2019.
     10 All parties demanded a jury trial in their initial pleadings.
     11            15.      Synopsis of Principal Issues. Pursuant to this Court's April 20,
     12 2018 Scheduling Order, the parties identify the principal issue in the case is
     13 whether plaintiffs Svetlana Rei le (as successor in interest to her late husband,
     14 Wolfgang Reile) and Anthony Beltran are entitled to recover approximately one
     15 million dollars, plus interest, from defendant Afilias, PLC.
     16           The plaintiffs contend that the funds are owed under a Promissory Note
     17 executed in conjunction with a Stock Purchase Agreement pursuant to which
     18 Afilias purchased 101 domains, Inc., a business previously owned by Wolfgang
     19 Rei le and Beltran.
     20           Afilias contends that its obligation to pay the balance of the Promissory
     21 Note is excused or offset due the failure by 101 domains to pay pre-clos.ing
     22 value added tax liabilities. In its counterclaim, Afilias asserts claims for
     23 indemnity and declaratory relief.
     24           At this time, the parties do not believe they are likely to amend their
     25 pleadings.
     26           As previously indicated, all parties currently expect to file motions or
     27 cross-motions for summary judgment or partial summary judgment.
     28                             [SIGNATURES ON FOLLOWING PAGE]

          P:01247967:33177.003                            -4-                    2:18-cv-01549 DMG UEMx)
                                 JOINT RULE 26(f) CONFERENCE REPORT AND DISCOVERY PLAN
Case 2:18-cv-01549-DMG-JEM Document 31 Filed 11/20/18 Page 5 of 5 Page ID #:326




      1 DATED: November 20, 2018                    SQUIRE PATTON BOGGS (US) LLP
      2                                             By:   Isl Daniel H. Wu
      3                                                   DANIEL H. WU
                                                          EMILY L. WALLERSTEIN
      4                                                   Attorneys for Plaintiff and Counterclaim
      5                                                   Defendant SVETLANA REILE

      6
          DATED: November 20, 2018                  SOLOMON WARD SEIDENWURM &
      7                                             SMITH LLP
      8                                             By:   Isl Stephen S.Schreiner
      9                                                   STEPHEN L. SCHREINER
                                                          Attorneys for Plaintiff and Counterclaim
     10                                                   Defendant ANTHONY M. BELTRAN
     11
     12 DATED: November 20, 2018                    BLANK ROME LLP

     13                                             By:   Isl JonathanLoeb
     14                                                   JONATHAN LOEB
                                                          Attorneys for Defendant and
     15                                                   Counterclaimant AFILIAS, PLC

     16
                                          SIGNATURE CERTIFICATION
     17
                   Pursuant to Local Rule 5-4.3.4(a)(2), I hereby certify that all of the other
     18
          signatories listed above, on whose behalf this filing is submitted, concur with
     19
          the contents of this filing and have authorized the filing.
    20

    21 DATED: November 20, 2018                     SOLOMON WARD SEIDENWURM &
                                                    SMITH LLP
    22
    23                                              By:   Isl Stephen S. Schreiner
                                                          STEPHEN L. SCHREINER
    24                                                    Attorneys for Plaintiff and Counterclaim
    25                                                    Defendant ANTHONY M. BELTRAN

    26
    27
    28
          P:01247967:33177.003                            -5-                    2:18-cv-01549 DMG OEMx)
                                 JOINT RULE 26(f) CONFERENCE REPORT AND DISCOVERY PLAN
